Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Donahoe on 6/1/22.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
An electronic locking system operable to prevent a firearm from firing, the firearm
including a firing chamber, an operating mechanism that is displaced to feed a cartridge into the firing chamber, and a body portion that is in a fixed position when the cartridge is fed into the firing chamber, the electronic locking system comprising:
a power source configured to store electrical energy used to operate the electronic locking system; and
a power generation element located in the body portion of the firearm, the power generation element mechanically engaged with the operating mechanism such that a displacement of the operating mechanism causes the power generation element to move in a manner that generates electrical energy, 
wherein at least a portion of the electrical energy generated by the power generation element is received by the power source, and
wherein the electronic locking system is operable in each of a first state in which the firearm is operational to fire in a conventional manner and a second state in which the firearm is prevented from firing.

Claim 7 is amended to read as follows:
7. The electronic locking system of claim 6, further comprising an actuator coupled to the processor and configured to place the electronic locking system in each of[[:]] the the second state

Reasons for Allowance 
Claims 1-3, 5-10 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an electronic locking system which is operable to prevent a firearm from firing, the firearm having a firing chamber, an operating mechanism that is displaced to feed a cartridge into the firing chamber, a body portion in fixed position when the cartridge is fed, the electronic locking system having a power source configured to store electrical energy to operate the locking system, a power generation element in the body portion of the firearm, the power generation element being mechanically engaged with the operating mechanism such that displacement of the operating mechanism specifically causes the power generation element to move in a manner that generates electrical energy, at least a portion of the electrical energy is received by the power source and the electronic locking system is operable in a first state in which the firearm is operational to fire and a second state in which the firearm is prevented from firing. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DERRICK R MORGAN/Primary Examiner, Art Unit 3641